DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-6, 8-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al. (US 2019/0259284) (hereafter Khadloya) in view of Karasev et al. (US 2020/0272148) (hereafter Karasev).
 	Regarding claims 1 and 11, Khadloya discloses a pedestrian detection system for a vehicle (see, abstract, pedestrian detection for vehicle driving assistance), comprising: 
a memory (see, paragraph [0010]); 
one or more cameras for capturing images of the vehicle's surroundings, the one or more cameras being mountable on the vehicle (see, abstract, camera coupled to vehicle receive images from an image sensor); and 
a processor coupled to the memory and the one or more cameras (see, paragraph [0010]), 
the processor (see, paragraph [0010]) being configured to: 
receive image data acquired using the one or more cameras (see, abstract, camera coupled to vehicle receive images, paragraph [0025]), the image data depicting at least a portion of the vehicle's surroundings and at least one human subject (see, Figs. 4A and 4B, paragraph [0047], [0064], capturing the surroundings); 
determine image coordinates corresponding to  The system can generate a collision alert indicating a potential collision of the vehicle with a pedestrian when a pedestrian is identified in the ROI, [0028], processor circuit to determine a region of interest (ROI) for at least one of the frames based on a rate of travel of the vehicle, wherein the ROI indicates a collision-prone area proximate the vehicle, [0046], collision prone area around the vehicle, paragraph [0031], a driver interface configured to provide audio and/or visual cues to a driver of the vehicle about potential driving hazards, and wherein the instructions executable by the processor circuit are further configured to cause the processor circuit to provide an audible alert and/or a visual alert to the driver when the detected one or more objects is a pedestrian who is in the ROI); and generate a notification indicating the detected presence of the at least one human subject in the first region (see, paragraph [0031], a driver interface configured to provide audio and/or visual cues to a driver of the vehicle about potential driving hazards, and wherein the instructions executable by the processor circuit are further configured to cause the processor circuit to provide 
 	Regarding claims 2 and 12, Khadloya further discloses the system, wherein the image data comprises a plurality of image frames (see, paragraph [0027], [0028], [0048]) and wherein the image coordinates comprise coordinates within an image frame ([0010], [0012], [0017], [0027], [0047], [0050]).
 	Regarding claims 3 and 13, Khadloya further discloses the system wherein determining that the at least one human subject is present within the first region comprises: 
determining a position of the at least one human subject relative to the vehicle based on the image coordinates (see, paragraph [0010], coordinates related to the objects) corresponding to the 
 	Regarding claims 5 and 15, the combined teachings further disclose the system, wherein determining that the at least one human subject is present within the first region comprises determining that the image coordinates corresponding to the person (see, Khadloya, paragraph, see, Figs. 4A and 4B, [0011] In an example, the instructions can configure the processor circuit to determine a region-of-interest (ROI) for at least one image. The ROI can be based at least in part on a direction and/or rate of travel of the vehicle. In an example, the ROI can indicate a collision-prone area in proximity of the vehicle. In an example, the one or more objects can be detected in the determined ROI, and in an example, a pedestrian can be detected in the ROI. The system can generate a collision alert indicating a potential collision of the vehicle with a pedestrian when a pedestrian is identified in the ROI, [0028], processor circuit to determine a region of interest (ROI) for at least one of the frames based on a rate of travel of the vehicle, wherein the ROI indicates a collision-prone area proximate the vehicle, [0046], collision prone area around the vehicle, paragraph [0031], a driver interface configured to provide audio and/or visual cues to a driver of the vehicle about potential driving hazards, and wherein the instructions executable by the processor circuit are further configured to cause the processor circuit to provide an audible alert and/or a visual alert to the driver when the detected one or more objects is a pedestrian who is in the ROI, Karasev teaches , paragraph [0028], 214, vehicle computing system 108 may determine, based at least in part on the image data, pose of one or more object(s) (e.g., illustrated as a pedestrian(s) in FIG. 2) represented in the image data 110. As discussed above, the pose may 
 	Regarding claims 6 and 16, Khadloya further discloses the system, wherein generating the notification comprises generating a graphical representation of an alert for displaying on a display device associated with the vehicle (paragraph [0056], The system 100 further can include a display 111 for displaying information generated by the first processor circuit 102, or a speaker 112 for providing audible information generated by the first processor circuit 102, such as including audible responses to user inquiries. In an example, the speaker 112 can provide an audible alert to an occupant of the vehicle 122 about a potential collision with an object. In an example, the display 111 can display information about the alert, such as information about a location of an object relative to the vehicle 122 or information about the object itself).
 	Regarding claims 8 and 18, Khadloya further discloses the system, wherein the processor is further configured to generate a visual representation of at least one of the plurality of regions for displaying on a display device associated with the vehicle (see, Figs. 4A and 4B, paragraphs [0074], [0075], [0080], the alert generator 218 can generate an alert to assist in driving of the vehicle 122. For example, a pedestrian surrounded by a notional enclosure or box can be displayed to the driver using the display 111 so that the driver becomes aware of the presence of the pedestrian).
 	Regarding claims 9 and 19, khadloya further discloses the system, wherein the processor is further configured to provide an indication of the presence of the at least one human subject in the visual representation of the at least one of the plurality of regions (paragraph [0011], the instructions can configure the processor circuit to determine a region-of-interest (ROI) for at least one image. The ROI can be based at least in part on a direction and/or rate of travel of the 
 	Regarding claims 10 and 20, Khadloya further discloses the system, wherein the processor is further configured to cause a braking system associated with the vehicle to be activated in response to determining that the at least one human subject is present in the first region (see, paragraph [0068], engine control unit (ECU) of the vehicle 122, and the ECU can be caused to automatically apply brakes, disable acceleration, sound a vehicle horn, or take other responsive action to help avoid injury to pedestrians, injury to occupants of the vehicle, or to the vehicle itself).

4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya and Karasev and further in view of Porter et al. (US 2020/0202144) (hereafter Porter).
 	Regarding claims 4 and 14, the combined teachings do not explicitly disclose the system wherein determining that the at least one human subject is present within the first region comprises comparing the image coordinates corresponding to the one or more detected body parts to image coordinates associated with the first region in the image data. However, in same field of endeavor, Porter teaches in paragraph [0052], location information may include coordinates corresponding to the vertices of a bounding box, and logic 208 may compare these coordinates with the coordinates of the predetermined region. If all/substantially all of the vertices are located outside the predetermined region, then the object included in the bounding box may be determined to present an insignificant risk of collision. However, if all/substantially all of the vertices are located inside the predetermined region, then the object included in the bounding box may be subjected to further processing for determining 

 5.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya and Karasev, and further in view of Englander et al. (US 9718405) (hereafter Englander).
Regarding claims 7 and 17, the combined teachings do not disclose the system, wherein generating the notification comprises: determining at least one of a gear shift position of the vehicle or a door open status of the vehicle; and selecting a notification based on the at least one of a gear shift position of the vehicle or a door open status of the vehicle. However, in same field of endeavor, Englander teaches col. 18 lines 29-67, (85) The processors may receive inputs from one or more trigger signal indicators, for example, the shifting of the bus from a park gear to a first gear, the opening or closing of a vehicle door, also teaches, when the bus door is opened, a processor may receive a trigger signal from a trigger signal indicator, and the processor may then activate a passenger boarding mode, including turning on the red or amber flashing school bus lights, turning on a lighting strip, switching a monitor to display a camera/sensor feed, deploying the crossing gate mounted on the driver's side of the exterior of the bus, turning on an audible alert to inform pedestrians that it is safe to approach the bus or to cross the street, and the like. Similarly, the receipt of a signal indicating the bus door closing may cause the processor to output an alternate set of instructions. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Englander with the Khadloya and Karasev, as a whole, so as to trigger the notification based on the status of the door or gear, the motivation is to turning on alert to inform pedestrian. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.